 In the Matterof SWIFT SPINNING MILLSandTEXTILEWORKERSORGANIZINGCOMMITTEECase No. R-457AMENDMENT TO DIRECTION OF ELECTIONFebruary 10, 1938On January 26, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election 1 in theabove-entitled proceeding, the election to be held within fifteen (15)days from the date of the Direction, under the supervision of theRegional Director of the Tenth Region (Atlanta, Georgia).At therequest of the Regional Director we shall postpone the election forthe present.The Board hereby amends its Direction of Election by striking outthe words "within fifteen (15) days from the date of this Direction"and substituting therefor the words "at such time as the Board will inthe future direct."14 N. L R. B 1143205